BLUE, Acting Chief Judge.
Lemuel Ronald Harris appeals the trial court’s assessment of fines, costs, and restitution imposed for his conviction for the purchase of cocaine. We affirm Harris’s conviction and sentence with the following exceptions and remand for resentencing.
We strike the discretionary fine of $44.77 and the surcharge of $2.23 because the trial court failed to orally pronounce the statutory basis for the fine. See Price v. State, 697 So.2d 937 (Fla. 2d DCA 1997); Anderson v. State, 22 Fla. L. Weekly D1796, — So.2d -, 1997 WL 400340 (Fla. 2d DCA July 18, 1997).
In addition, because the trial court imposed a public defender’s lien without advising Harris of his right to contest the lien, as required by Florida Rule of Criminal Procedure 3.720(d)(1), we remand the case with instructions to give Harris thirty days from the date of the mandate to file a written objection to the amount assessed. See Howard v. State, 674 So.2d 187 (Fla. 2d DCA 1996). If Harris files an objection, the assessment shall be stricken and a new assessment shall not be imposed without notice and a hearing pursuant to rule 3.720(d)(1). See Trice v. State, 655 So.2d 1270 (Fla. 2d DCA 1995); Bourque v. State, 595 So.2d 222 (Fla. 2d DCA 1992).
Affirmed in part, reversed in part, and remanded with instructions.
QUINCE and WHATLEY, JJ., concur.